DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BARBARA JANANN FINE,
                              Appellant,

                                      v.

                         CLIFFORD TRAVIS FINE,
                               Appellee.

                               No. 4D20-395

                            [November 25, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502018DR010151.

   Michael S. Bendell of Michael Bendell, P.A., Boca Raton, for appellant.

   Stacey D. Mullins of GrayRobinson P.A., Boca Raton, for appellee.

GROSS, J.

   This is an appeal from an amended final judgment dissolving the
parties’ marriage. Prior to entry of the final judgment, the parties
announced certain stipulations on the record regarding life insurance and
other expenses pertaining to their minor children. The trial court failed to
include these stipulations in both the final judgment and amended final
judgment.

   On appeal, the former wife argues that the trial court reversibly erred
by omitting the stipulations from the final judgment. We find that this
issue is not preserved because the former wife did not move for rehearing
or otherwise bring the error to the trial court’s attention. See Smith v.
Smith, 273 So. 3d 1168, 1171 (Fla. 1st DCA 2019) (“[W]here an error by
the court appears for the first time on the face of a final order, a party
must alert the court of the error via a motion for rehearing or some other
appropriate motion in order to preserve it for appeal.”). The former wife
asserts that she was not required to file a motion for rehearing in order to
preserve this issue for appeal, relying on this court’s decision in Fox v. Fox,
262 So. 3d 789 (Fla. 4th DCA 2018). However, Fox does not apply because
that case involved a trial court’s failure to make statutorily required
findings under Chapter 61. We therefore affirm on this issue without
prejudice for the former wife to seek relief under Florida Family Law Rule
of Procedure 12.540(b)(1).

   We do, however, hold that the trial court erred by failing to include a
specific provision regarding the children’s health insurance, as required
by section 61.13(1)(b), Florida Statutes (2019).      Section 61.13(1)(b)
provides, in relevant part:

      Each order for support shall contain a provision for health
      insurance for the minor child when health insurance is
      reasonable in cost and accessible to the child. . . . [T]he court
      shall apportion the cost of health insurance, and any
      noncovered medical, dental, and prescription medication
      expenses of the child, to both parties by adding the cost to the
      basic obligation determined pursuant to s. 61.30(6).

   Here, the final judgment fails to address health insurance for the minor
children as well as their noncovered medical, dental, and prescription
medication expenses. Although the parties stipulated that such out-of-
pocket expenses would be split 65 percent to the former husband and 35
percent to the former wife, this stipulation was not included in the final
judgment or amended final judgment. Accordingly, we remand with
directions for the trial court to include language in the amended final
judgment addressing health insurance for the minor children, as well as
their non-covered medical, dental, and prescription medication expenses,
and to allocate responsibility for such expenses between the parties.

   Affirmed in part; Remanded in part with directions.

CIKLIN and CONNER, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     2